                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


HEALTHCARE SERVICES GROUP, INC.,

                  Plaintiff,

      v.                                          Case No. 18-cv-161-pp

COLONIAL MANOR HEALTH CARE, LLC,
EASTVIEW HEALTH CARE, LLC,
MOUNT CARMEL HEALTH CARE, LLC,
SAN LUIS HEALTH CARE, LLC,
WOODSTOCK HEALTH CARE, LLC,
NORTH RIDGE HEALTH CARE LLC,
and SHERIDAN MEDICAL, INC.,

                  Defendants.


      ORDER APPROVING STIPULATION FOR CONSENT JUDGMENT


      On March 21, 2019, the parties filed a stipulation for consent judgment

in favor of the plaintiff and against each separate defendant. Dkt. No. 42. The

stipulation asks the court to deem the defendants’ counterclaims, dkt. nos. 33-

39, withdrawn with prejudice and to retain jurisdiction over this case.

      The court APPROVES the stipulation, dkt. no. 42, and ORDERS:

      The clerk shall enter judgment in favor of the plaintiff and against

defendant Colonial Health Care in the amount of $268,270.83.

      The clerk shall enter judgment in favor of the plaintiff and against

defendant Eastview Health Care, LLC in the amount of $260,266.98.

      The clerk shall enter judgment in favor of the plaintiff and against

defendant Mount Carmel Health Care, LLC in the amount of $257,413.88.

                                        1
      The clerk shall enter judgment in favor of the plaintiff and against

defendant San Luis Health Care, LLC in the amount of $223,533.45.

      The clerk shall enter judgment in favor of the plaintiff and against

defendant Woodstock Health Care, LLC in the amount of $222,732.77.

      The clerk shall enter judgment in favor of the plaintiff and against

defendant North Ridge Health Care, LLC in the amount of $210,691.22.

      The clerk shall enter judgment in favor of the plaintiff and against

defendant Sheridan Medical, Inc. in the amount of $155,886.00.

      Post-judgment interest shall accrue on the above amounts at the

statutory rate.

      The court shall retain jurisdiction over this case.

      The court ORDERS that the defendants’ counterclaims are WITHDRAWN

WITH PREJUDICE. Dkt. Nos. 33-39.

      The court ORDERS that the plaintiff’s motion to dismiss counterclaims is

DENIED AS MOOT. Dkt. No. 40.

      The court ORDERS that this case is DISMISSED.

      Dated in Milwaukee, Wisconsin this 13th day of May, 2019.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                        2
